—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 12, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
A review of the record reveals that the defendant received the effective assistance of counsel (see, Strickland v Washington, 466 US 668, 692; People v Flores, 84 NY2d 184, 187; People v Garcia, 75 NY2d 973, 974; People v Mahboubian, 74 NY2d 174, 183).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or do not warrant reversal in light of the overwhelming evidence of his guilt (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.